DETAILED ACTION
Response to Amendment
Applicants’ response to the last Office Action, filed on 06/15/2022 has been entered and made of record.
In view of the Applicant’s amendments, the invocation of 35 U.S.C. 112(f) of claims 1, 2, 8, and 19 are expressly withdrawn.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Reiley et al. does not teach presenting a predicted walking route of the pedestrian, the Examiner respectfully disagrees.  Examiner notes that Reiley et al. discloses presenting a yellow flashing silhouette or a green or white representation of the pedestrian to indicate to a pedestrian crossing a crosswalk ahead of the autonomous vehicle that her presence has been detected (Para. 0058, 0060).  While Reiley et al. does not explicitly disclose the yellow flashing silhouette or representation of the pedestrian to be a predicted walking route of the pedestrian, Examiner notes that crossing a crosswalk is considered a predicted walking route and by displaying the yellow flashing silhouette or representation of the pedestrian to the pedestrian crossing the crosswalk, it is letting the pedestrian know that her presence has been detected that she is crossing the crosswalk, thus in a way, presenting the predicted walking route of crossing the crosswalk to the pedestrian through the yellow flashing silhouette or representation of the pedestrian.  Therefore, Examiner maintains that Reiley et al. does teach presenting a predicted walking route of the pedestrian.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the pedestrian" in Line 6.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which pedestrian is being referred to, the pedestrian recited earlier in claim 1, or the pedestrian recited in Line 3 of claim 8.  Examiner suggests amending the limitation “a pedestrian” in Line 3 of claim 8 to “the pedestrian” and has interpreted the limitation as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US 2019/0049987) in view of Reiley et al. (US 2018/0173237).
With regards to claim 1, Djuric et al. discloses an information processing apparatus comprising: 
an output circuitry (Para. 0088 lines 1-5, "processor") that determines internal information that affects behavior of an autonomous operation body (Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "objects" "state data" "motions trajectories"), wherein 
the output circuitry (Para. 0088 lines 1-5, "processor") determines the internal information and behavior plan information related to a behavior plan of the autonomous operation body based on the internal information (Para. 0034 lines 1-29, 0085 lines 1-11, 0086 lines 1-8, "predicted trajectory" "motion plan"), 
the behavior plan information includes information indicating a flow of behavior of the autonomous operation body in time series (Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan" "vehicle trajectories").
Djuric et al. does not explicitly teach where the output circuitry controls presentation of the internal presentation and dynamic presentation of the internal information and the behavior plan information and the output circuitry causes presentation, to a pedestrian walking in surroundings of the autonomous operation body, of a predicted walking route of the pedestrian and a movement route of the autonomous operation body that has been changed on a basis of the walking route.
However, Reiley et al. teaches an output circuitry (Para. 0068 lines 21-23, "processor") that determines and controls dynamic presentation of internal information and behavior plan information of an autonomous operation body (Para. 0009 lines 1-18, 0016 lines 1-16, 0020 lines 1-6, 0037 lines 1-21, 0056 lines 7-13, 0060 lines 1-9, "presence of the pedestrian" "next navigation action") wherein the output circuitry (Para. 0068 lines 21-23, "processor") causes presentation, to a pedestrian walking in surroundings of the autonomous operation body, of a predicted walking route of the pedestrian and a movement route of the autonomous operation body that has been changed on a basis of the walking route (Para. 0037 lines 1-21, 0058 lines 10-18, 0059 lines 1-7, 0060 lines 1-9, "pedestrian" "remain stopped") in order to visually communicate relevant information to others around the autonomous operation body (Para. 0011 lines 1-5 and 9-14, 0012 lines 4-14, "visually communicate" "enable…to predict").
It would have been obvious for one of ordinary skill in the art before the effective filing date to include the technique of the output circuitry determining and controlling dynamic presentation of internal information and behavior plan information of an autonomous operation body and causing presentation, to a pedestrian walking in surroundings of the autonomous operation body, of a predicted walking route of the pedestrian and a movement route of the autonomous operation body that has been changed on a basis of the walking route as taught by Reiley et al. into the information processing apparatus of Djuric et al.  The motivation for this would be to visually communicate relevant information of the autonomous operation body to others.
With regards to claim 2, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the output circuitry causes dynamic presentation of the flow of the behavior of the autonomous operation body that changes on a basis of the internal information (Djuric et al.: Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan", Reiley et al.: Para. 0009 lines 1-18, 0020 lines 1-6, 0037 lines 1-21, 0056 lines 7-13, 0060 lines 1-9, "presence of the pedestrian" "next navigation action", see also claim 1 rejection above on the dynamic presentation).  
With regards to claim 3, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes an intention of planned behavior (Djuric et al.:  Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motions trajectories" "predicted trajectory").  
With regards to claim 4, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the behavior plan information includes information indicating a flow of behavior in cooperative behavior between the autonomous operation body and another moving body (Djuric et al.: Para. 0034 lines 1-29, 0085 lines 1-11, 0086 lines 1-8, "output indicative…of the object" "vehicle trajectories").  
With regards to claim 5, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes recognition information related to a surrounding environment (Djuric et al.: Para. 0024 lines 3-16, 0079 lines 1-11, "objects" "state data").  
With regards to claim 6, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 5, wherein the recognition information includes detection information of a moving body in surroundings of the autonomous operation body (Djuric et al.: Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motion of the objects").  
With regards to claim 7, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 6, wherein the recognition information includes information related to behavior prediction of the moving body (Djuric et al.: Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motions trajectories").  
With regards to claim 8, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 6, wherein the moving body is a pedestrian in the surroundings of the autonomous operation body, and the output circuitry causes dynamic presentation of a predicted walking route of the pedestrian (Djuric et al.: Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motions trajectories" "predicted path" "pedestrian", see also claim 1 rejection above on the output control unit causing dynamic presentation of information).  
With regards to claim 9, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 5, wherein the recognition information includes information related to surrounding terrain of the autonomous operation body (Djuric et al.: Para. 0022 lines 1-16, 0080 lines 1-5, "geographic area").  
With regards to claim 10, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 9, wherein the information related to the surrounding terrain includes detection information of terrain that causes a decrease in safety of the autonomous operation body or a surrounding object (Djuric et al.: Para. 0022 lines 1-16, 0080 lines 1-5, "map data" "accidents").  
With regards to claim 11, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 9, wherein the information related to the surrounding terrain includes information related to a blind spot (Djuric et al.: Para. 0022 lines 1-16, 0080 lines 1-5, "map data").  
With regards to claim 12, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes information related to self-position estimation of the autonomous operation body (Djuric et al.: Para. 0048 lines 1-3 and 11-19, "current position").  
With regards to claim 13, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes a degree of reliability related to the behavior of the autonomous operation body (Djuric et al.: Para. 0033 lines 1-7 and 12-16, "confidence level").  
With regards to claim 14, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the autonomous operation body is a device that performs autonomous movement, and the behavior plan information includes information related to transition of position information of the autonomous operation body in time series (Djuric et al.: Para. 0020 lines 1-5, 0034 lines 1-29, 0086 lines 1-8, "autonomous vehicle" "motion plan" "vehicle trajectories").  
With regards to claim 15, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 14, wherein the behavior plan information includes at least any one of pieces of information related to movement start, stop, or moving speed of the autonomous operation body (Djuric et al.: Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan" "vehicle stop").  
With regards to claim 17, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the behavior plan information includes information indicating a behavior order of the autonomous operation body and another moving body in time series (Djuric et al.: Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan", where the autonomous operation body responds to moving body behavior).  
With regards to claim 18, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes information related to a task executed by the autonomous operation body (Djuric et al.: Para. 0024 lines 3-16, 0079 lines 1-11, "detect").  
With regards to claim 19, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the output circuitry controls projection of the internal information and the behavior plan information (Reiley et al.: Para. 0009 lines 1-18, 0016 lines 1-16, 0020 lines 1-6, 0037 lines 1-21, 0056 lines 7-13, 0060 lines 1-9, see claim 1 rejection above on the output control unit controlling presentation), AR display, or VR display.
With regards to claim  20, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662